Sandra Rodriguez s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 25, 2014

                                      No. 04-13-00497-CV

               CNMK TEXAS PROPERTIES LLC d/b/a Cinemark Movies 12,
                                 Appellant

                                               v.

                       Sandra RODRIGUEZ and Ruperto R. Rodriguez,
                                     Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2011CVT00752 D4
                         Honorable Oscar J Hale, Jr., Judge Presiding


                                        ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s reply brief is due on March 27, 2014. No further extension of time will be granted.

It is so ORDERED on this 25th day of February, 2014.

                                                            PER CURIAM



ATTESTED TO:_____________________
          Keith E. Hottle
          Clerk of Court